Opinion by
Eicwall, J.
From the official papers it appeared that the plaintiff was not the proper party to file a protest under section 514, Tariff Act of 1930, since it was not the importer, consignee, or agent of any party paying any exaction of the kind covered by said section, but was a warehouse corporation protesting the distribution on the part of the collector of the proceeds of a sale at public auction of abandoned merchandise which had been sent to general order. In the absence of an entry, the collector after the sale-retained the duties on the merchandise to which he had prior claim under section 564 and paid a certain portion of the storage charges claimed by the warehouse corporation. On the record presented, the motion to dismiss was granted. Gibraltar Warehouses v. United States (68 Treas. Dec. 400, T. D. 47933) and Rapken & Co., Ltd. v. United States (72 id. 35, T. D. 49058) followed.